
	
		II
		111th CONGRESS
		1st Session
		S. 1933
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2009
			Mr. Bingaman (for
			 himself, Mr. Baucus,
			 Mr. Whitehouse, and
			 Mr. Udall of New Mexico) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish an integrated Federal program that protects,
		  restores, and conserves natural resources by responding to the threats and
		  effects of climate change, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natural Resources Climate Adaptation
			 Act.
		2.PurposesThe purposes of this Act are—
			(1)to integrate Federal agency activities to
			 respond to ongoing and expected impacts of climate change (including, if
			 applicable, ocean acidification, drought, invasive species, flooding, and
			 wildfire) by protecting, restoring, and conserving the natural resources and
			 associated ecosystem services of the United States; and
			(2)to provide
			 financial support and incentives for authorized programs, strategies, and
			 activities to protect, restore, and conserve natural resources and associated
			 ecosystem services in response to threats and effects of climate change.
			3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Natural Resources Adaptation Science Advisory
			 Board established by section 4(e)(1).
			(2)Coastal
			 StateThe term coastal State has the meaning given
			 the term coastal state in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453).
			(3)CorridorsThe term corridors means areas
			 that—
				(A)provide connectivity, over different time
			 scales, of habitats or potential habitats; and
				(B)facilitate terrestrial, marine, estuarine,
			 and freshwater fish, wildlife, or plant movement necessary for migration, gene
			 flow, or dispersal, to respond to the ongoing and expected impacts of climate
			 change.
				(4)Ecosystem
			 services
				(A)In
			 generalThe term ecosystem services means the
			 provision, by a healthy ecosystem, of natural resources to improve human health
			 and livelihood.
				(B)InclusionsThe
			 term ecosystem services includes—
					(i)a
			 clean and abundant water supply;
					(ii)carbon
			 storage;
					(iii)biodiversity;
					(iv)pollination
			 services;
					(v)wildlife
			 habitat;
					(vi)recreation;
			 and
					(vii)a
			 scenic or historic landscape.
					(5)HabitatThe term habitat means the
			 physical, chemical, and biological properties that fish, wildlife, or plants
			 use for growth, reproduction, survival, food, water, or cover.
			(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(7)Natural
			 resourcesThe term natural resources means land,
			 wildlife, fish, air, water, estuaries, plants, habitats, and ecosystems.
			(8)Natural resources
			 adaptationThe term
			 natural resources adaptation means the protection, restoration,
			 and conservation of natural resources so that natural resources become more
			 resilient, adapt to, and withstand the ongoing and expected impacts of climate
			 change.
			(9)PanelThe
			 term Panel means the Natural Resources Climate Change Adaptation
			 Panel established under section 5(a).
			(10)PlanThe
			 term plan means a natural resources adaptation plan completed
			 under section 7(a)(1).
			(11)ProgramThe
			 term program means the National Fish and Wildlife Habitat and
			 Corridors Information Program established by the Secretary under section
			 4(d)(1).
			(12)Resilience;
			 resilientThe terms resilience and
			 resilient mean—
				(A)the ability to
			 resist or recover from disturbance; and
				(B)the ability to
			 preserve diversity, productivity, and sustainability.
				(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(14)StateThe term State means—
				(A)a State of the
			 United States;
				(B)the District of
			 Columbia;
				(C)American
			 Samoa;
				(D)Guam;
				(E)the Commonwealth
			 of the Northern Mariana Islands;
				(F)the Commonwealth
			 of Puerto Rico; and
				(G)the United States
			 Virgin Islands.
				(15)State
			 planThe term State plan means a State natural
			 resources adaptation plan prepared by a State under section 8(a).
			(16)StrategyThe
			 term Strategy means the Natural Resources Climate Change
			 Adaptation Strategy developed under section 6(a).
			4.Natural
			 resources adaptation science and information
			(a)CoordinationNot
			 later than 90 days after the date of enactment of this Act, the Secretary and
			 the Secretary of Commerce (acting through the National Oceanic and Atmospheric
			 Administration) (referred to in this section as the
			 Secretaries), working with all other relevant Federal agencies,
			 shall establish procedures for coordinating among Federal agencies the
			 development and dissemination of science and information necessary to address
			 the ongoing and expected impacts of climate change on natural resources.
			(b)Development and
			 dissemination of scienceThe Secretaries shall—
				(1)conduct and
			 sponsor research, and facilitate the coordination of research among Federal
			 agencies, to develop scientific strategies and mechanisms for natural resources
			 adaptation;
				(2)make available to
			 Federal agencies, and other interested governmental or private entities,
			 technical assistance to address the ongoing and expected impacts of climate
			 change on natural resources; and
				(3)assist Federal
			 agencies in the development of natural resources adaptation plans required by
			 section 7.
				(c)SurveyNot
			 later than 1 year after the date of enactment of this Act, and every 5 years
			 thereafter, the Secretaries and the Secretary of Agriculture shall issue a
			 climate change impact survey, in coordination with other relevant Federal
			 agencies, that—
				(1)identifies
			 natural resources considered likely to be adversely affected by climate
			 change;
				(2)includes baseline
			 monitoring and ongoing trend analysis; and
				(3)in consultation
			 with States and Indian tribes and with input from stakeholders, identifies and
			 prioritizes necessary monitoring and research that is most relevant to the
			 needs of Federal natural resource managers to address the ongoing and expected
			 impacts of climate change and natural resources adaptation.
				(d)Wildlife
			 habitat and corridors information
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in cooperation with the States, Indian tribes, and
			 other Federal land managers, shall establish a program to be known as the
			 National Fish and Wildlife Habitat and Corridors Information
			 Program.
				(2)PurposesThe
			 purposes of the program are—
					(A)to develop with
			 States and Indian tribes a comprehensive national geographic information system
			 database of maps, models, data, surveys, informational products, and other
			 geospatial information regarding fish and wildlife habitat and corridors
			 that—
						(i)is
			 based on consistent protocols;
						(ii)takes into
			 account regional differences; and
						(iii)uses available
			 geographical information system databases and other tools, including the
			 National Biological Information Infrastructure maintained by the Secretary and
			 nongovernmental organizations; and
						(B)to facilitate the
			 use of the database described in subparagraph (A) by Federal, State, local, and
			 tribal decisionmakers to incorporate qualitative information on fish and
			 wildlife habitats and corridors at the earliest practicable stage for use
			 in—
						(i)prioritizing and
			 targeting natural resources adaptation strategies and activities, including
			 strategies and activities that enhance the ability of species to respond to
			 shifting habitat; and
						(ii)avoiding,
			 minimizing, and mitigating the impacts on fish and wildlife habitat and
			 corridors when locating energy development, water, transmission,
			 transportation, and other land use projects;
						(3)Financial and
			 other supportThe Secretary may provide support to the States and
			 Indian tribes, including financial and technical assistance, for activities
			 that support the development and implementation of the program.
				(4)ConsultationIn
			 consultation with States and Indian tribes, the Secretary shall make
			 recommendations on the manner by which the information collected and managed
			 under the program may be incorporated into relevant Federal and State plans
			 that affect fish and wildlife, including—
					(A)land management
			 plans;
					(B)State
			 comprehensive wildlife conservation strategies; and
					(C)applicable
			 conservation plans of Indian tribes.
					(e)Natural
			 Resources Adaptation Science Advisory Board
				(1)EstablishmentThe
			 Secretaries and the Secretary of Agriculture shall—
					(A)not later than
			 180 days after the date of enactment of this Act, establish and appoint the
			 members of a Natural Resources Adaptation Science Advisory Board; and
					(B)on an ongoing
			 basis, coordinate the activities of the Board.
					(2)MembershipThe
			 Board shall be composed of not fewer than 10 and not more than 20
			 members—
					(A)who have
			 expertise in fish, wildlife, plant, aquatic, coastal and marine biology,
			 ecology, hydrology, climate change effects, or other relevant scientific
			 disciplines;
					(B)who represent a
			 balanced membership among Federal, State, tribal, and local representatives,
			 and diverse interests, including institutions of higher education and relevant
			 nongovernmental organizations and conservation organizations; and
					(C)at least ½ of
			 whom are recommended by the President of the National Academy of
			 Sciences.
					(3)DutiesThe
			 Board shall—
					(A)advise all
			 relevant Federal agencies on the state of the science regarding—
						(i)the
			 ongoing and expected impacts of climate change; and
						(ii)scientific
			 strategies and mechanisms for natural resources adaptation; and
						(B)identify and
			 recommend priorities for ongoing research needs on the issues described in
			 subparagraph (A).
					(4)Availability to
			 the publicThe advice and recommendations of the Board shall be
			 made available to the public.
				(f)National
			 Climate Change and Wildlife Science Center
				(1)EstablishmentThe
			 Secretary shall establish the National Climate Change and Wildlife Center
			 within the United States Geological Survey.
				(2)FunctionsIn
			 collaboration with Federal and State natural resources agencies and
			 departments, Indian tribes, institutions of higher education, and other partner
			 organizations, the Center shall—
					(A)assess and
			 synthesize current physical and biological knowledge relating to the impacts of
			 climate change on fish, wildlife, plants, and associated habitat;
					(B)prioritize
			 scientific gaps in the knowledge in order to forecast the ecological impacts of
			 climate change on fish, wildlife, and plants at the ecosystem, habitat,
			 community, population, and species levels;
					(C)develop and
			 improve tools to forecast, adaptively manage, and monitor the impacts of
			 climate change on fish, wildlife, plants, and associated habitats, including
			 predictive models, and risk assessments; and
					(D)develop
			 capacities for synthesizing data and for sharing standardized data and
			 methodology.
					5.Natural Resources
			 Climate Change Adaptation Panel
			(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the President
			 shall establish a Natural Resources Climate Change Adaptation Panel.
			(b)DutiesThe
			 Panel shall—
				(1)develop the
			 Strategy; and
				(2)serve as a forum
			 for interagency consultation on the implementation of the Strategy.
				(c)MembershipThe
			 Panel shall be composed of—
				(1)the Administrator
			 of the National Oceanic and Atmospheric Administration;
				(2)the Chief of the
			 Forest Service;
				(3)the Director of
			 the National Park Service;
				(4)the Director of the
			 United States Fish and Wildlife Service;
				(5)the Director of
			 the Bureau of Land Management;
				(6)the Director of
			 the United States Geological Survey;
				(7)the Commissioner of
			 Reclamation;
				(8)the Director of
			 the Bureau of Indian Affairs;
				(9)the Director of
			 the Minerals Management Service;
				(10)the
			 Administrator of the Environmental Protection Agency;
				(11)the
			 Administrator of the Federal Emergency Management Agency;
				(12)the Chief of
			 Engineers; and
				(13)the heads of
			 other Federal agencies, as determined by the President.
				(d)ChairpersonThe
			 Chair of the Council on Environmental Quality shall serve as the Chairperson of
			 the Panel.
			6.Natural Resources
			 Climate Change Adaptation Strategy
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Panel shall develop a Natural
			 Resources Climate Change Adaptation Strategy.
			(b)DevelopmentIn
			 developing and revising the Strategy, the Panel shall—
				(1)base the strategy
			 on the best available science;
				(2)develop the
			 strategy in close cooperation with States and Indian tribes;
				(3)coordinate with
			 other Federal agencies, as appropriate;
				(4)consult with local
			 governments, conservation organizations, scientists, private sector interests,
			 and other interested stakeholders; and
				(5)provide public
			 notice and opportunity for comment.
				(c)ContentsThe
			 Strategy shall—
				(1)assess the vulnerability of regions and
			 types of natural resources to climate change, including short-term,
			 medium-term, long-term, and cumulative impacts;
				(2)describe current
			 research and monitoring activities at the Federal, State, tribal, and local
			 level related to—
					(A)the ongoing and
			 expected impacts of climate change on natural resources; and
					(B)scientific
			 strategies and mechanisms for natural resources adaptation;
					(3)identify and
			 prioritize research and data needs; and
				(4)provide direction
			 to Federal agencies, and make guidance available to States, Indian tribes,
			 local governments, and other interested parties for use in responding to the
			 impacts of climate change, including—
					(A)actions that
			 Federal agencies should implement through their natural resources adaptation
			 plans and recommendations for actions that States, Indian tribes, local
			 governments, and other interested parties may implement to promote natural
			 resources adaptation; and
					(B)a timeline for
			 implementation of the Strategy; and
					(5)describe specific
			 mechanisms for ensuring communication and coordination—
					(A)among Federal
			 agencies; and
					(B)between Federal
			 agencies and State natural resource agencies, Indian tribes, interested private
			 landowners, conservation organizations, and other countries that share
			 jurisdiction over natural resources with the United States.
					(d)RevisionAfter
			 the Panel adopts the initial Strategy, the Panel shall review and revise the
			 Strategy every 5 years to incorporate—
				(1)new information
			 regarding the ongoing and expected impacts of climate change on natural
			 resources; and
				(2)new advances in
			 the development of strategies and mechanisms for natural resources
			 adaptation.
				7.Federal agency
			 natural resources adaptation plans
			(a)DevelopmentNot later than 1 year after the date of
			 development of the Strategy, each Federal agency with representation on the
			 Panel shall—
				(1)complete a natural
			 resources adaptation plan for that Federal agency;
				(2)provide
			 opportunities for public review and comment on the plan;
				(3)coordinate with
			 the plan of each other Federal agency with representation on the Panel;
			 and
				(4)submit the plan
			 to the President for review and submission to Congress.
				(b)RequirementsEach
			 plan shall—
				(1)implement the
			 Strategy;
				(2)include a
			 timeline for implementation of the plan;
				(3)describe and
			 prioritize proposed natural resources adaptation actions for natural resources
			 managed or impacted by activities authorized by the Federal agency;
				(4)describe how the
			 Federal agency will modify or establish other plans, programs, activities, or
			 actions in accordance with applicable authority, if necessary, to implement the
			 plan;
				(5)provide for the
			 inclusion of climate change and impact data in natural resources management
			 decisions;
				(6)establish
			 monitoring protocols—
					(A)to assess the
			 effectiveness of the natural resources adaptation actions taken by the Federal
			 agency pursuant to the plan; and
					(B)to update those
			 actions to respond to monitoring results, other new information, and changing
			 conditions;
					(7)establish a
			 process for providing written guidance to Federal natural resource managers for
			 implementing the natural resources adaptation actions identified in the
			 plan;
				(8)identify and
			 assess gaps in data and information useful in developing the plan; and
				(9)establish
			 protocols to collect, integrate, and share standardized climate change and
			 impact data with Federal, State, tribal, and nongovernmental organizations,
			 private landowner partners, and the general public.
				(c)Presidential
			 review and submission to Congress
				(1)ReviewNot
			 later than 30 days after the date of submission of a plan to the President, the
			 President shall—
					(A)review the plan
			 for consistency with the requirements of this Act; and
					(B)if consistent,
			 submit the plan to Congress in accordance with this subsection, together with a
			 statement confirming the consistency of the plan with this Act.
					(2)InconsistencyIf
			 the President finds a plan of a Federal agency to be inconsistent with this
			 Act, the President shall direct the agency to submit a revised plan not later
			 than 60 days after the finding.
				(3)Submission to
			 CongressThe President shall submit plans determined to be
			 consistent with this Act to—
					(A)the Committee on
			 Natural Resources of the House of Representatives;
					(B)the Committee on
			 Energy and Natural Resources of the Senate;
					(C)the Committee on
			 Environment and Public Works of the Senate; and
					(D)any other
			 committees of the House of Representatives or the Senate with principal
			 jurisdiction over the Federal agency.
					(d)ImplementationOn submission by the President to Congress,
			 each Federal agency shall, pursuant to and consistent with applicable
			 authority, implement the plan.
			(e)Revision and
			 reviewNot less than every 5 years, each Federal agency with
			 representation on the Panel shall review and revise the plan of the Federal
			 agency to incorporate the best available science regarding—
				(1)the ongoing and
			 expected impacts of climate change on natural resources; and
				(2)the scientific
			 strategies and mechanisms for natural resources adaptation.
				8.State natural
			 resources adaptation plans
			(a)RequirementIn order to be eligible for funds under
			 section 9, not later than 1 year after the development of the Strategy, each
			 State shall prepare a State natural resources adaptation plan to address the
			 ongoing and expected impacts of climate change on natural resources within the
			 State.
			(b)ContentsA
			 State plan shall—
				(1)include actions
			 for addressing the ongoing and expected impacts of climate change on natural
			 resources that—
					(A)describe and
			 prioritize proposed natural resources adaptation actions for natural resources
			 managed or impacted by activities authorized by the State;
					(B)include a time
			 frame for implementing the natural resources adaptation actions;
					(C)are incorporated
			 into a revision of the State wildlife action plan (also known as the State
			 comprehensive wildlife strategy) that has been—
						(i)submitted to the
			 United States Fish and Wildlife Service; and
						(ii)approved, or is
			 pending approval, by the United States Fish and Wildlife Service; and
						(D)are
			 developed—
						(i)with
			 the participation of the relevant State agencies considered appropriate by the
			 Governor of the State; and
						(ii)in
			 coordination with other States and Indian tribes that share jurisdiction or
			 cooperative management responsibilities over natural resources with the State;
			 and
						(2)identify and
			 assess gaps in data useful in developing the State plan.
				(c)Review and
			 approval
				(1)In
			 generalThe Secretary and, in
			 the case of parts of the State plan relating to a coastal State, the Secretary
			 of Commerce shall review each State plan, and approve the State plan if the
			 State plan—
					(A)meets the requirements of subsection (b);
			 and
					(B)is consistent with the other requirements
			 of this Act.
					(2)DeadlineThe
			 Secretary and, as applicable, the Secretary of Commerce shall approve or
			 disapprove the State plan by written notice not later than 180 days after the
			 date of submission of the State plan (or a revised State plan).
				(3)ResubmissionNot
			 later than 90 days after the date of resubmission of a State plan that has been
			 disapproved under this subsection, the Secretary and, as applicable, the
			 Secretary of Commerce, shall approve or disapprove the resubmitted State plan
			 by written notice.
				(d)Public
			 inputIn developing the State plan, a State shall solicit and
			 consider the input of local governments, the public, and independent scientific
			 input.
			(e)Coordination
			 with other plansThe State plan shall, if appropriate, integrate
			 the goals and measures set forth in other natural resources conservation
			 strategies established pursuant to applicable law (including regulations),
			 including—
				(1)the National Fish
			 Habitat Action Plan;
				(2)plans under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
				(3)the Federal,
			 State, and local partnership known as Partners in Flight;
				(4)federally approved
			 coastal zone management plans under the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.);
				(5)federally approved
			 regional fishery management plants and habitat conservation activities under
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
				(6)the National Coral
			 Reef Action Plan;
				(7)recovery plans for
			 threatened species and endangered species under section 4(f) of the Endangered
			 Species Act of 1973 (16 U.S.C. 1533(f));
				(8)habitat
			 conservation plans under section 10 of that Act (16 U.S.C. 1539);
				(9)the plans for
			 imperiled species of other Federal agencies, States, and Indian tribes;
				(10)plans under
			 subtitle F of title IX of the Omnibus Public Land Management Act of 2009 (42
			 U.S.C. 10361 et seq.) and other applicable law;
				(11)the hazard
			 mitigation plans of States and Indian tribes;
				(12)the water
			 management plans of States and Indian tribes;
				(13)State property
			 insurance programs; and
				(14)other State-based
			 strategies that implement natural resources adaptation activities to remediate
			 the ongoing and expected effects of climate change.
				(f)UpdatingEach
			 State plan shall be updated at least every 5 years.
			(g)Funding
				(1)In
			 generalFunds allocated to States under section 9 shall be used
			 only for activities consistent with a State plan approved by the Secretary and,
			 as appropriate, the Secretary of Commerce.
				(2)Funding prior to
			 the approval of a State planUntil the earlier of the date that
			 is 3 years after the date of the enactment of this Act or the date on which a
			 State plan is approved, a State shall be eligible to receive funding under
			 section 9 for natural resources adaptation activities that are—
					(A)consistent with
			 the comprehensive wildlife strategy of the State and, where appropriate, other
			 natural resources conservation strategies; and
					(B)in accordance with a
			 work plan made available to relevant Federal agencies.
					(3)Pending
			 approvalDuring the period for which approval of a State plan by
			 the applicable Secretary is pending, the State may continue to receive funds
			 under this Act pursuant to the work plan described in paragraph (2)(B).
				9.Natural Resources
			 Climate Change Adaptation Fund
			(a)Establishment of
			 FundThere is established in
			 the Treasury a separate account, to be known as the Natural Resources
			 Climate Change Adaptation Fund (referred to in this section as the
			 Fund).
			(b)Availability of
			 amounts
				(1)In
			 generalAll amounts deposited into the Fund shall be available
			 without further appropriation or fiscal year limitation.
				(2)PaymentsSubject
			 to the requirements of programs authorized as of the date of enactment of this
			 Act, the Secretary and the Secretary of Agriculture may distribute payments
			 from the Fund in accordance with subsection (c).
				(c)Distribution of
			 amounts
				(1)StatesOf
			 the amounts made available for each fiscal year to carry out this Act, 38.5
			 percent shall be provided to the Secretary for distribution to States to carry
			 out natural resources adaptation activities in accordance with natural
			 resources adaptation plans approved under section 8, and shall be distributed
			 as follows:
					(A)32.5 percent shall be available to State
			 wildlife agencies in accordance with the apportionment formula established
			 under the second subsection (c) (relating to the apportionment of the Wildlife
			 Conservation and Restoration Account) of section 4 of the Pittman-Robertson
			 Wildlife Restoration Act (16 U.S.C. 669c); and
					(B)6 percent shall be
			 available to State coastal agencies pursuant to the formula established by the
			 Secretary of Commerce under section 306(c) of the Coastal Management Act of
			 1972 (16 U.S.C. 1455(c)).
					(2)Natural
			 Resources AdaptationOf the amounts made available for each
			 fiscal year to carry out this Act—
					(A)17 percent shall
			 be allocated to the Secretary for use in funding—
						(i)natural resources
			 adaptation activities carried out—
							(I)under endangered
			 species, migratory species, and other fish and wildlife programs administered
			 by the National Park Service, the United States Fish and Wildlife Service, the
			 Bureau of Indian Affairs, and the Bureau of Land Management;
							(II)on wildlife
			 refuges, National Park Service land, and other public land under the
			 jurisdiction of the United States Fish and Wildlife Service, the Bureau of Land
			 Management, the Bureau of Indian Affairs, or the National Park Service;
							(III)by the Bureau of
			 Reclamation;
							(IV)by the United
			 States Geological Survey; and
							(V)in Indian Country
			 or on Native village or Regional Corporation land in Alaska; and
							(ii)the implementation of the program;
						(B)5 percent shall be
			 allocated to the Secretary for natural resources adaptation activities carried
			 out through cooperative grant programs, such as—
						(i)the
			 cooperative endangered species conservation fund authorized under section 6 of
			 the Endangered Species Act of 1973 (16 U.S.C. 1535);
						(ii)programs under
			 the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
						(iii)the
			 Neotropical Migratory Bird Conservation Fund established by section 9(a) of the
			 Neotropical Migratory Bird Conservation Act (16 U.S.C. 6108(a));
						(iv)the
			 Coastal Program of the United States Fish and Wildlife Service;
						(v)the
			 National Fish Habitat Action Plan dated April 24, 2006 (including any revisions
			 or amendments made to the National Fish Habitat Action Plan after April 24,
			 2006);
						(vi)the
			 Partners for Fish and Wildlife Program, as carried out by the Secretary under
			 section 4 of the Partners for Fish and Wildlife Act (16 U.S.C. 3773);
						(vii)the Landowner
			 Incentive Program, as established by the Secretary in the matter under the
			 heading Landowner Incentive Program under
			 the heading United States Fish and Wildlife
			 Service of title I of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54;
			 119 Stat. 504);
						(viii)the Wildlife
			 Without Borders Program of the United States Fish and Wildlife Service;
						(ix)the
			 Migratory Species Program and Park Flight Migratory Bird Program of the
			 National Park Service;
						(x)the
			 Water for America or other programs carried out by the Bureau of Reclamation;
			 and
						(xi)programs
			 under—
							(I)subtitle A of
			 title VI of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015 et
			 seq.);
							(II)subtitle F of
			 title IX of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10361 et
			 seq.); and
							(III)other
			 applicable law;
							(C)3 percent shall be
			 allocated to the Secretary to provide financial assistance to Indian tribes to
			 carry out natural resources adaptation activities through the Tribal Wildlife
			 Grants Program of the United States Fish and Wildlife Service or other
			 programs; and
					(D)12 percent shall
			 be allocated for acquisition of land or interests in land to carry out natural
			 resources adaptation activities as follows:
						(i)1/6
			 shall be allocated to the Secretary of Agriculture to provide financial
			 assistance to States and Indian tribes to carry out natural resources
			 adaptation activities through the acquisition of land and interests in land
			 under section 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C.
			 2103c).
						(ii)(I)The remainder
			 5/6 shall be deposited in the Land and Water Conservation
			 Fund established under section 2 of the Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–5) to be further allocated as
			 follows:
								(aa)1/6 of the funds
			 provided by this subparagraph shall be allocated to the Secretary to carry out
			 natural resources adaptation activities through the acquisition of land and
			 interests in land under section 6 of the Land and Water Conservation Fund Act
			 of 1965 (16 U.S.C. 460l–8), to be made available on a
			 competitive basis to States, in accordance with the natural resources
			 adaptation plans of States, and to Indian tribes, and in accordance with
			 subclause (IV).
								(bb)1/3 of the funds
			 provided by this subparagraph shall be allocated to the Secretary to carry out
			 natural resources adaptation activities through the acquisition of lands and
			 interests in land under section 7 of the Land and Water Conservation Fund Act
			 of 1965 (16 U.S.C. 460l–9).
								(cc)1/3 of the funds
			 provided by this subparagraph shall be allocated to the Secretary of
			 Agriculture to carry out natural resources adaptation activities through the
			 acquisition of land and interests in land under section 7 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–9).
								(II)Deposits in the Land and Water
			 Conservation Fund under this clause shall—
								(aa)be supplemental to funds provided
			 under section 3 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–6), which
			 shall remain available for nonadaptation needs; and
								(bb)be available to carry out this Act
			 without further appropriation or fiscal year limitation.
								(III)Amounts under subclause (I)(aa) shall
			 be made available—
								(aa)notwithstanding section 5 of the Land
			 and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–7); and
								(bb)in addition to any funds provided
			 pursuant to appropriations, the Energy Policy Act of 2005 (42 U.S.C. 15801 et
			 seq.), or any other authorization.
								(iii)In
			 allocating funds under this subparagraph, the Secretary and the Secretary of
			 Agriculture shall take into consideration factors including—
							(I)the availability
			 of non-Federal contributions from State, local, or private sources;
							(II)opportunities to
			 protect fish and wildlife corridors or otherwise to link or consolidate
			 fragmented habitats;
							(III)opportunities to
			 reduce the risk of severe wildfires, drought, extreme flooding, or other
			 climate-related events that are harmful to fish and wildlife and people;
			 and
							(IV)the potential for
			 conservation of species or habitat types at serious risk due to climate
			 change.
							(3)National Forest
			 and Grassland AdaptationOf the amounts made available for each
			 fiscal year to carry out this Act, 5 percent shall be allocated to the Forest
			 Service, through the Secretary of Agriculture—
					(A)to fund natural
			 resources adaptation activities (including water-related adaptation activities)
			 carried out in national forests and national grasslands under the jurisdiction
			 of the Forest Service; and
					(B)to carry out
			 natural resources adaptation activities on State, tribal, and private forest
			 land carried out under the Cooperative Forestry Assistance Act of 1978 (16
			 U.S.C. 2101 et seq.) and other authorized cooperative grant programs.
					(4)Coastal,
			 estuarine, and marine system adaptationOf the amounts made
			 available for each fiscal year to carry out this Act, 7 percent shall be
			 allocated to the Secretary of Commerce, working in cooperation with other
			 Federal agencies, States, Indian tribes, local governments, scientists, and
			 other conservation partners, to fund coastal, estuarine, and marine natural
			 resources adaptation activities, through programs such as—
					(A)the coastal and
			 estuarine land conservation program administered by the National Oceanic and
			 Atmospheric Administration;
					(B)the
			 community-based restoration program for fishery and coastal habitats
			 established under section 117 of the Magnuson-Stevens Fishery Conservation and
			 Management Reauthorization Act of 2006 (16 U.S.C. 1891a);
					(C)the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.) that are specifically designed
			 to strengthen the ability of coastal, estuarine, and marine resources,
			 habitats, and ecosystems to adapt to and withstand the ongoing and expected
			 impacts of climate change;
					(D)the Open Rivers
			 Initiative;
					(E)the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
					(F)the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.);
					(G)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
					(H)the Marine
			 Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et
			 seq.);
					(I)the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.); and
					(J)the Estuary
			 Restoration Act of 2000 (33 U.S.C. 2901 et seq.).
					(5)Estuarine and
			 Freshwater ecosystem adaptationOf the amounts made available for
			 each fiscal year to carry out this Act, 7.5 percent shall be allocated to the
			 Administrator of the Environmental Protection Agency and 5 percent shall be
			 available to the Secretary of the Army for use by the Corps of Engineers,
			 working in cooperation with other applicable Federal agencies, for natural
			 resources adaptation activities for—
					(A)large-scale
			 freshwater aquatic ecosystems, such as the Everglades, the Great Lakes,
			 Flathead Lake, the Missouri River, the Mississippi River, the Colorado River,
			 the Sacramento-San Joaquin Rivers, the Ohio River, the Columbia-Snake River
			 System, the Apalachicola, Chattahoochee, and Flint River System, the
			 Connecticut River, Middle Rio Grande River, and the Yellowstone River;
					(B)large-scale
			 estuarine ecosystems, such as Chesapeake Bay, Long Island Sound, Puget Sound,
			 the Mississippi River Delta, the San Francisco Bay Delta, Narragansett Bay, and
			 Albemarle-Pamlico Sound;
					(C)freshwater and
			 estuarine ecosystems, watersheds, and basins identified and prioritized by the
			 Administrator of the Environmental Protection Agency or the Corps of Engineers,
			 working in cooperation with other Federal agencies, States, tribal governments,
			 local governments, scientists, and other conservation partners;
					(D)estuary habitat
			 restoration projects authorized by the Estuary Restoration Act of 2000 (33
			 U.S.C. 2901 et seq.);
					(E)aquatic
			 restoration and protection projects authorized by section 206 of the Water
			 Resources Development Act of 1996 (33 U.S.C. 2330); and
					(F)other appropriate
			 programs and activities.
					(d)Use of funds by
			 Federal agenciesFunds
			 allocated to Federal agencies under this section shall only be used for natural
			 resources adaptation activities consistent with a natural resources adaptation
			 plan approved under section 7.
			(e)State Cost
			 SharingNotwithstanding any
			 other provision of law, a State that receives a grant under this section shall
			 use funds from non-Federal sources to pay not less than 10 percent of the costs
			 of each activity carried out under the grant.
			10.Additional
			 provisions regarding Indian tribes
			(a)Federal trust
			 responsibilityNothing in
			 this Act alters the Federal trust responsibility to any Indian tribe, or any
			 treaty or other right of any Indian tribe.
			(b)Application of
			 other lawThe Secretary may apply the provisions of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) in the
			 implementation of this Act.
			
